Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-6, 8-11, 13-16, and 18-20 are allowed. 
Webster et al. (US 2012/0276951, hereinafter Webster) and Karaki (US 2004/0075870, hereinafter Karaki) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Webster and Karaki fails to teach or suggest “… he cold surface is configured to absorb heat from the sensor when the refrigeration chip is powered on, at least one temperature monitor formed on and electrically connected to the printed circuit board; and a holder formed on the printed circuit board and a lens formed on the holder, wherein the holder comprises a second receiving groove; the at least one temperature monitor and the sensor are received in the second receiving groove” in combination with all other limitations recited in claim 1.
Independent claim 11 recites similarly allowed limitations. 
Dependent claims 3-6, 8-10, 13-16, and 18-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webster and Karaki are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Webster discloses, a camera module comprising: a printed circuit board (106); wherein a first receiving groove is defined in the printed circuit board (fig 1 gap between 106); a sensor (102), wherein the sensor is received in the first receiving groove and electrically connected to the printed circuit board (fig 1); and a refrigeration chip (104), wherein the refrigeration chip is formed on and electrically connected to the printed circuit board (fig 1); the refrigeration chip comprises a cold surface (par [0011]), the sensor is formed on the cold surface (fig 1), the cold surface is configured to absorb heat from the sensor (par [0011]).
Karaki discloses wherein the refrigeration chip (20) is formed on and electrically connected to the printed circuit board (pars 0020] and [0028]); the refrigeration chip comprises a cold surface (pars [0029]-[0030]), the sensor is formed on the cold surface, the cold surface is configured to absorb heat from the sensor when the refrigeration chip is powered on (pars [0029]-[0030]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696